People v Wiltshire (2021 NY Slip Op 06634)





People v Wiltshire


2021 NY Slip Op 06634


Decided on November 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
LARA J. GENOVESI, JJ.


2019-02807
2019-02990

[*1]The People of the State of New York, respondent,
vMarkeus Wiltshire, appellant. (Ind. Nos. 17-00749, 17-00775)


Scott M. Bishop, White Plains, NY, for appellant.
Miriam E. Rocah, District Attorney, White Plains, NY (Maria Wager and William C. Milaccio of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two judgments of the Supreme Court, Westchester County (Barry E. Warhit, J.), both rendered February 15, 2018, each convicting him of attempted assault in the second degree, upon his pleas of guilty, and imposing sentences.
ORDERED that the judgments are affirmed.
The defendant's purported waiver of his right to appeal was invalid. Although the Supreme Court indicated that there were certain rights that survived the waiver of the right to appeal, it gave no indication as to what those rights were (see People v Coverdale, 189 AD3d 1610).
The Supreme Court fulfilled its responsibility to consider whether the defendant should be afforded youthful offender treatment (see People v Rudolph, 21 NY3d 497). Under the circumstances of this case, the denial of youthful offender treatment was not an improvident exercise of discretion.
MASTRO, J.P., HINDS-RADIX, BRATHWAITE NELSON and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court